      Case: 3:19-cv-00434-JZ Doc #: 19 Filed: 04/12/19 1 of 2. PageID #: 212




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

DREWES FARMS PARTNERSHIP,                    )   Case No. 3:19-cv-00434-JZ
                                             )
              Plaintiff,                     )   Hon. Jack Zouhary
                                             )
       v.                                    )
                                             )
CITY OF TOLEDO, OHIO,                        )
                                             )
              Defendant.                     )


                DEFENDANT CITY OF TOLEDO’S RESPONSE TO
                  OHIO ATTORNEY GENERAL DAVE YOST’S
                         MOTION TO INTERVENE


       Now comes the Defendant, City of Toledo (“City”), by and through counsel, and

submits its response to the Motion to Intervene filed by proposed Intervenor-Plaintiff

Ohio Attorney General Dave Yost (Doc. #13). Although the City takes issue with several

of the unfounded statements and mischaracterizations in that Motion, the City does not

oppose Ohio Attorney General Dave Yost’s Motion to Intervene. The City of Toledo has a

significant interest in the protection of Lake Erie and the resources the Lake Erie

watershed provide to the City of Toledo and its residents, in addition to its significant

and fundamental interest in protecting its rights to local self-government. The City

reserves its right to challenge, correct, or address any arguments, allegations, or

statements made by the proposed Intervenor-Plaintiff at a later time.
      Case: 3:19-cv-00434-JZ Doc #: 19 Filed: 04/12/19 2 of 2. PageID #: 213



                                                   Respectfully submitted,

                                                   s/ Gerald R. Kowalski
                                                   Gerald R. Kowalski (0022323)
                                                   Sarah K. Skow (0081468)
                                                   SPENGLER NATHANSON P.L.L.
                                                   900 Adams Street
                                                   Toledo, Ohio 43604-5505
                                                   Telephone: (419) 241-2201
                                                   Facsimile: (419) 241-8599
                                                   gkowalski@snlaw.com
                                                   sskow@snlaw.com

                                                   Counsel for Defendant

                              CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing has been electronically filed this 12th

day of April, 2019. Notice of this filing will be sent by operation of the Court’s electronic

filing system to all parties indicated on the electronic filing receipt. Parties may access

this filing through the Court’s system.


                                                   s/ Gerald R. Kowalski
                                                   Gerald R. Kowalski




                                              2
